Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered May 21, 1986, convicting her of criminal sale of a controlled substance in the fifth degree, criminal possession of a controlled substance in the fifth degree and criminal possession of a weapon in the third degree, upon her plea of guilty, and imposing sentence. The appeal brings up for review the denial (Pitaro, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence obtained pursuant to a search warrant.
Ordered that the judgment is affirmed.
The only issue raised involves the propriety of the search warrant issued in this case. We find that the search warrant was properly issued for reasons stated by Justice Pitaro in his decision denying suppression. Lawrence, J. P., Kunzeman, Kooper and Spatt, JJ., concur.